Richard H. Edwards, Esq. County Attorney, Franklin
You have asked whether a person employed by the county as a tax map technician may also sell real estate in the county.
As set forth in the job description included with your letter, the tax map technician is responsible for the accurate plotting and mapping of changes in property lines on the county tax map. The technician obtains the basic data from property transfer records, aerial and other tax maps and direct field observations, and then interprets and transfers this information to the county tax map.*
As a general rule, public officials should avoid private employment that compromises their ability to make impartial judgments solely in the public interest. In the past, we have found that tax assessors and planning board members should avoid private real estate interests which could interfere with their exercise of judgment in carrying out their public duties (Op Atty Gen Nos. 86-66, 86-54, 84-11).
The duties performed by the tax map technician, however, do not involve the exercise of discretion on behalf of the county. Unlike the duties of the planning board members and tax assessors, the technician's duties are entirely ministerial and technical. He does not assess or otherwise place a value on the property he works with. Because the technician does not exercise any discretion in his public duties which could potentially conflict with his private interest as a real estate broker or salesman, we see no potential for a conflict of interest.
We do believe, however, that an appearance of impropriety would result if the tax map technician catalogs or otherwise works on transfers of property that he was involved with as a private real estate salesman. This work should be assigned to another employee.
We conclude that a county tax map technician may be privately employed as a real estate salesman as long as he recuses himself from working on real estate transfers in which he has an interest.
* The job description includes the following examples of duties performed by the technician:
  "Plots and maps tax map changes to scale by use of drafting machine, protractor and various scales;
  Computes acreage involved in each change for information of assessors;
  Checks and searches property records and tax maps to correctly identify parcels or portions intended for transfer of title;
  Locates parcel information such as geographic location and property lines for abstractors, assessors, attorneys, realtors and others;
  Interprets descriptions of conveyance shown on maps for information of assessors and property owners;
  Performs field checks to assist with the solution of mapping problems;
  Confirms identity of property described on tax rolls and other records as assessed prior to adoption of tax map."